Citation Nr: 9917184	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability evaluation for multiple-joint 
arthritis involving the lumbar spine, the feet, right knee, 
right shoulder and right elbow with bursitis, in excess of 10 
percent.

2.  Entitlement to a disability evaluation for a psychiatric 
disability in excess of 10 percent.

3.  Entitlement to a compensable disability evaluation for 
sinusitis with right septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967, from January 1975 to January 1979, and from 
July 1981 to November 1993.

This appeal stems from an April 1994 rating decision of the 
RO.  In February 1997 the Board of Veterans' Appeals (Board) 
remanded the three issues on appeal for further development.  
This was to include having the veteran undergo examinations 
for his disabilities.  The required development has been 
completed and the Board finds that these claims are now ready 
for appellate review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis of the low back and feet has been shown on 
x-ray, but without limitation of motion in those joints 
caused by that condition.

3.  Occasional and essentially incapacitating exacerbations 
of the veteran's arthritic joints have not been noted on 
recent examination.
4.  A noncompensable degree of limitation of motion, or pain 
on use which is functionally equivalent, for the veteran's 
service-connected arthritis of the right knee, right shoulder 
and right elbow has been shown.

5.  The veteran's service-connected psychiatric disability is 
currently manifested by some mild-to-moderate impairment with 
anxiety and depression/dysthymia; a Global Assessment of 
Functioning of 55 to 60 was recently made on examination; he 
has close contact with his family and teaches part-time at 
the college level.

6.  The veteran's service-connected right septal deviation 
was not recently demonstrated objectively; the veteran has 
reportedly had headaches possibly associated with his 
sinusitis, as well as purulent discharge, but no objective 
evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30-percent evaluation for 
multiple-joint arthritis involving the lumbar spine, feet, 
right knee, right shoulder and right elbow with bursitis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.25, 4.40, 4.45, 4.59; Part 4, Diagnostic Codes 
5003, 5201, 5206, 5207, 5257, 5260, 5261, 5271, 5284, 5292, 
5293, 5295 (1998).

2.  The schedular criteria for a disability evaluation 
greater than 10 percent for a psychiatric disability, 
variously diagnosed, are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § Part 4, Diagnostic Code 9405-9411 (1996 and 
1998).

3.  The schedular criteria for a 10-percent disability 
evaluation for sinusitis with right septal deviation are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 6510-6502 (1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disabilities in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to these 
disabilities.  See also Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern); compare Fenderson 
v. West, 12 Vet. App. 119 (1999).

I.  Background

As noted in the Board's February 1997 decision, service 
medical records for the veteran's first period of service are 
currently unavailable.  An April 1975 record shows that the 
veteran complained of continuing right ankle pain secondary 
to a stress fracture and ligament tear from February of that 
year.  A subsequent radiological evaluation, apparently from 
May 1975, revealed irregular ossification of the talus; 
records from 1976 and 1977 indicate degenerative changes were 
present.  An April 1982 record notes left and right knee 
pain, but this was due to poor arches; another record that 
month notes patellofemoral compression.  In February 1983, 
after slipping from a ladder, the veteran had lumbosacral 
pain.  In February 1984 the veteran complained of swollen, 
painful joints and a sore back.  A record that appears to be 
from October 1984 indicates that the veteran had nonspecific 
arthralgias of the small joints of the hands, as well as in a 
knee and ankle.  A June 1984 record indicates that the right 
elbow had been injured in an accident while playing softball.  
A September 1984 x-ray report of the knees notes, inter alia, 
lateral tendinous ossification.  Early rheumatoid arthritis 
was considered as a diagnosis at that time regarding the 
veteran's joint pains.  Plantar fasciitis of the right heel, 
along with a heel spur previously noted, were found in 
October 1987.  In June 1988, arthritis was diagnosed on 
complaints of multiple-joint pain including the right wrist, 
shoulder and elbow.  In July 1989 the veteran reported an 
earlier fall; he was diagnosed with mechanical low back pain.  
In February 1990 the veteran was provisionally diagnosed with 
occupational stress; a consultation report, however, revealed 
a borderline personality disorder.  A December 1990 medical 
board report notes the mechanical low back pain, and that he 
was fit only for limited duty.  Sinusitis was diagnosed in 
February 1993. An August 1993 physical evaluation board 
report notes, inter alia, degenerative disc disease and that 
a herniated nucleus pulposus or spinal stenosis were to be 
ruled out.

The veteran's private physician, Richard Seger, M.D., 
provided February 1994 records that reveal mild mucosal 
thickening in the left maxillary sinus; left maxillary 
sinusitis was diagnosed.  "Marked prostration" was noted, 
but it was not clear whether this was due to sinusitis or 
pneumonia--both of which may have been resolving.  Another 
record from D.L. Davis, M.D., at that time noted purulent 
nasal discharge.  The veteran was prescribed Ceftin(r) (an 
antibiotic) which was continued for at least two weeks, and 
he was apparently provided medical advice not to work for 
that time period.

The veteran was provided a general medical examination by the 
VA in April 1994, at which time he had multiple-joint 
complaints.  He indicated he had been nervous, had episodes 
of severe anger and had become "explosive" but that this 
was "better" now.  He complained of headaches and sinus 
trouble, noting post-nasal drainage.  Objectively, there was 
a moderately-severe right septal nasal deviation, but no 
purulent discharge was found.  A separate report noted 
congestion and hypertrophy of the inferior and middle 
turbinates.  Regarding the musculoskeletal system, he had 
normal range of motion of joints, with no swelling nor 
atrophy.  He was a "little tender" over the right lateral 
epicondyle and the right radial humeral joint.  Toe, heel and 
tandem walking were normal.  Diagnoses included recurrent 
sinusitis.  Associated April 1994 radiological reports reveal 
minimal, early degenerative arthritis of the lumbosacral 
spine, a slightly narrowed intervertebral disc space at L4-
L5, very minimal and early degenerative osteoarthritis of the 
feet, mild chronic bursitis and mild/minimal degenerative 
osteoarthritis of the right elbow, and very mild and early 
degenerative changes of both the right shoulder and right 
knee.

The veteran was also provided a psychiatric examination by 
the VA in April 1994.  A history of explosive outbursts, 
trouble with temper control, depression, anxiety, and 
homicidal thought--apparently having begun with the start of 
a particular medication--were reported.  Objectively, he was 
awake, alert, oriented and pleasant.  There was no evidence 
of overt psychosis, suicidal ideations or dementia.  The 
diagnosis was of moderate chronic anxiety and depression, and 
a history of suicidal and homicidal ideations.

An April 1994 VA examination report pertaining to the 
veteran's spine reveals that the low back had forward flexion 
from 0 to 90 degrees, backward flexion from 0 to 20 degrees, 
left and right lateral flexion both from 0 to 20 degrees, and 
left and right rotation both from 0 to 35 degrees.  He had 
some discomfort bending to the floor.  The diagnoses were of 
osteoarthritis, degenerative disc disease of the lumbosacral 
spine and of a history of low back pain.

At an April 1996 RO hearing the veteran testified, regarding 
his lumbar area, that he would experience constant pain 
involving any mild physical activity.  Regarding his other 
joints, the right ankle was "affected more than anything."  
He spoke of difficulties carrying or lifting things with 
respect to the pain in his low back and right shoulder.  He 
indicated his right knee "moves a lot" when asked whether 
it was hypermobile.  He acknowledged that some of his day-to-
day problems involved anxiety, depression, and that crowds 
and groups bothered him.  He had thought "a lot" about 
"life, death, suicide, the whole thing."  He indicated that 
he did not "really socialize."  He testified that he had 
constant sinus drainage which was always in his throat, and 
would constantly be clearing his throat.  Frequently, he 
would wake up in the middle of the night from his sinuses 
flaring up; this could be caused by the noise of the sinuses 
expanding.  He asserted that the condition was probably 
present for about ten months out of the year.  He also 
complained of headaches, possibly debilitating once or twice 
per month.

May 1996 records from the veteran's private physician, Hugh 
Sales, M.D., indicate that the veteran probably had allergic 
rhinitis.

The veteran was examined by the VA in August 1997, at which 
time he could not sit for two minutes without starting to 
readjust in his chair, secondary to back pain.  The veteran 
stated that he could walk for about ten minutes at his own 
pace before he would start developing back pain.  
Objectively, slight spasms were noted in the back with 
radiation of pain down to the hips.  Forward flexion was 0 to 
60 degrees, backward extension was 0 to 30 degrees, left and 
right lateral flexion were both 0 to 30 degrees, and left and 
right rotation were both from 0 to 30 degrees.  The veteran 
also indicated that numbness in the leg would develop after 
about ten minutes of walking.  Radiological evidence, 
however, revealed no significant osteoarthritis--this 
appeared to be more muscular involvement as opposed to bone.  
The diagnosis was of lumbosacral strain.

The report of the August 1997 VA examination for other joints 
indicates that the veteran could flex his right knee from 0 
to 85 degrees, but had some difficulty with squatting.  The 
ligaments were well intact with no laxity of the ligaments 
noted.  The right elbow had "excellent" range of motion and 
could be flexed from 0 to 135 degrees, and supinated and 
pronated to 90 degrees.  The right shoulder had abduction of 
180 degrees, adduction to 50 degrees and internal and 
external rotation to 90 degrees.  The veteran indicated that 
he was not having discomfort the day of the examination.  
When pain did cause problems, such as when he would pull a 
lawnmower cord two to three times, he would develop pain to 
the shoulder and to the elbow that would last for two to 
three days, which would require complete rest of that joint.  
The rotator cuff was intact with no laxity, but there was 
tenderness in the bursa to the right shoulder.  X-rays 
revealed slight osteoarthritic changes of the right elbow, 
moderate osteoarthritis of the acromioclavicular joint of the 
right shoulder, chromomycosis/chondromatosis of the right 
knee, and slight osteoarthritic changes of the right elbow 
with chronic bursitis.  Also diagnosed by the examiner was 
chronic bursitis of the right shoulder.  With the diagnosis 
that the veteran had for these joints, irritation and 
repeated activity could cause them to become inflamed and 
develop greatly increased discomfort to the point of 
requiring limitation of use.  Since the veteran had no 
current pain of a severe nature, it was impossible, the 
examiner stated, to provide an explanation as to how much 
range of motion would be reduced by pain.

Objective examination of the veteran's feet by the VA in 
August 1997 revealed, inter alia, a slight deformity to the 
great toe bilaterally, as well as flat feet.  Range of 
motion, however, was full.  Dorsiflexion was to 20 degrees 
bilaterally and plantar flexion was to 45 degrees, with 
eversion and inversion normal as well.  Slight osteoarthritis 
changes to the first metatarsal joint, bilaterally, were 
shown on radiological evaluation.

The veteran was provided a VA psychiatric examination in 
August 1997.  He reported feeling depressed; having increased 
irritability, and decreased concentration.  He stated that 
sometimes he would become "a little hopeless".  He felt 
life was worth living but had been thinking of suicide.  He 
reported a loss of interest in activities, and did not like 
to be around people.  He did not see a future for himself.  
Veteran stated, however, that his symptoms were getting 
somewhat better overall.  At the time of the examination he 
had been married for about twenty-four years, had two 
children and had kept close with his family.  He reported no 
close friends.  He graduated from high school and apparently 
had an Associate Arts degree.  He currently worked as a 
substitute teacher on a part-time basis and was teaching 
community-college-level students.  Objectively, he exhibited 
a normal range of psychomotor behavior.  Affect was neutral 
and goal-directed.  He denied any active suicidal or 
homicidal thoughts and denied paranoid thoughts.  His 
concentration was good and his intellect seemed average.  
Insight was adequate and judgment was grossly intact.  He was 
diagnosed with dysthymic disorder and intermittent explosive 
disorder which was improving.  His current Global Assessment 
of Functioning was 55 to 60.  His social limitations seemed 
to be mild-to-moderate--probably moderate.

The veteran's sinuses were examined in August 1997 by the VA.  
Radiological findings were negative and the diagnosis was 
negative.  


II.  Multiple-joint arthritis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's multiple-joint arthritis is currently 
evaluated as 10-percent disabling--as one disability--under 
the provisions of 38 C.F.R. § Part 4, Diagnostic Code 5003.  
Pursuant to that diagnostic code, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, arthritis is rated as 
follows: with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations, at 20 percent; with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, at 10 percent.  The 20-
percent and 10-percent ratings based on such x-ray findings 
will not be combined with ratings based on limitation of 
motion.  The 20-percent and 10-percent ratings based on x-ray 
findings also will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. 
§ 4.45(f).

In rating the orthopedic limitation of motion the Board must 
consider functional loss, such as due to pain and weakness.  
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).   The intent of the Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's current evaluation of 10 percent for all of his 
multiple-joint arthritis apparently was awarded based upon 
the x-ray findings of arthritis in those joints supposedly 
without concomitant limitation of motion.  At best, assuming 
there is no compensable limitation of motion, he has asserted 
that he has had essentially incapacitating exacerbations 
(such as having to rest his right shoulder for two to three 
days), which could entitle him to a 20-percent evaluation for 
his arthritis, based upon x-ray evidence.  Diagnostic Code 
5003.  The recent VA examination evidence supports such a 
finding.  Alternatively, if he could obtain compensable 
ratings for any of the joints affected which would combine to 
an evaluation higher than 20 percent, he could be entitled to 
that combined rating instead (but not in addition to the 20 
percent described).  Diagnostic Code 5003, Note 1 (the 20-
percent and 10-percent ratings based on such x-ray findings 
will not be combined with ratings based on limitation of 
motion).

The veteran's lumbar spine clearly experiences pain on use--
most telling was his need to shift in his chair due to low 
back pain during the August 1997 VA orthopedic examination 
and the muscle spasm objectively demonstrated--but these 
findings were associated with a nonservice-connected 
lumbosacral strain at that time.  It would be inappropriate 
to rate the veteran's service-connected low back arthritis 
analogously to lumbosacral strain, under Diagnostic Code 
5295, since he actually has lumbosacral strain but is not 
service connected for it.  Range of motion testing in any 
event was largely normal on that examination, and there has 
been no evidence of any limitation or decreased range of 
motion due to the service-connected arthritis per se.  See 
Diagnostic Code 5292 (regarding limitation of motion of the 
lumbar spine).  Therefore, no objective evidence exists to 
provide a separate compensable rating for osteoarthritis of 
the lumbar spine based upon limitation of motion.  The Board 
notes that although degenerative disc disease was shown in 
service, the veteran has not clearly filed for service 
connection for such a disability and it cannot be rated as 
part of the service-connected arthritis of that joint.  See 
Diagnostic Code 5293.

The veteran's feet have shown no evidence at all of a loss of 
range of motion and only slight osteoarthritic changes to the 
first metatarsal joint, bilaterally.  His feet are 
asymptomatic with respect to any arthritis.  See Diagnostic 
Code 5271 (regarding a compensable evaluation for moderate 
limitation of motion of the ankle); Diagnostic Code 5284 
(regarding a compensable evaluation for moderate foot 
injury).  As with the low back, there is no objective 
evidence of limitation of motion, even at a noncompensable 
level, that can be related to the service-connected 
arthritis.  The veteran's complaints may be related to his 
nonservice-connected problems, such as pes planus, although 
the Board need not make such a determination here.  A 
separate evaluation for the arthritis of the feet cannot be 
provided for the reasons explained.  Id.

The recent VA examination shows that the right knee has some 
limitation of flexion since it only goes to 80 degrees.  Full 
flexion would be to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.  Under Diagnostic Code 5260, however, flexion must be 
limited to 45 degrees to obtain a compensable evaluation.  
Therefore, there is limitation of motion but it is 
noncompensable.  See also Diagnostic Code 5261 (regarding 
limitation of extension--not shown by recent evidence in this 
case).  Since this is a major joint with objective evidence 
of arthritis and limitation of motion, the veteran is 
entitled to a separate compensable evaluation for it (i.e. if 
it can be combined with other evaluations for arthritis to 
exceed the 20 percent that could be assigned to all the 
joints based upon x-ray evidence alone).  See 38 C.F.R. 
§§ 4.45, 4.59; DeLuca, supra.  The Board notes that an 
additional separate evaluation is unwarranted here, pursuant 
to Diagnostic Code 5257, based upon recurrent subluxation or 
lateral instability, since no such findings were noted on the 
most recent VA examination--despite the veteran's apparent 
complaint to the contrary during his April 1996 RO hearing.  
The Board notes that the veteran is not service connected for 
such knee problems in any event.  See VAOPGCPREC 23-97 
(regarding the separate evaluations potentially available 
under Diagnostic Code 5003 and 5257 for service-connected 
knee disabilities).

On the most recent VA examination, the range of motion of the 
veteran's right shoulder was essentially normal.  See 
38 C.F.R. § 4.71a, Plate I.  The veteran did not have 
discomfort the day of the most recent examination but it was 
indicated that during flare-ups, pain could develop in the 
shoulder that would impose at least some limitation of motion 
when flare-ups were severe.  Although no additional 
limitation of motion was shown on examination, there is 
satisfactory evidence of at least some pain on use which 
amounts, in essence, to limitation of motion at an otherwise 
noncompensable level.  See 38 C.F.R. §§ 4.45, 4.59; DeLuca, 
supra; Diagnostic Code 5201 (a 20-percent evaluation is 
available when the major or minor arm is limited in motion to 
the shoulder level--not shown on the facts in this case).  
Since this is a major joint, the veteran could be entitled to 
a separate compensable evaluation for his service-connected 
arthritis of the right shoulder pursuant to Diagnostic Code 
5003 (again, if it can be combined with other such 
compensable evaluations to exceed the 20 percent assigned to 
arthritis of all the joints).  Compare Ardison v. Brown, 6 
Vet. App. 405 (1994) (where an examination during a flare-up 
was necessary to evaluate a skin disability that was subject 
to exacerbation; whereas the present case offers no clear 
opportunity to predict when such an examination might be held 
for this veteran based upon such considerations, especially 
since multiple joints may be involved).

Pursuant to Diagnostic Code 5003 the veteran's arthritis of 
the right elbow with bursitis must be rated on limitation of 
motion alone and cannot be rated on the basis of x-ray 
findings.  See Diagnostic Code 5003, Note 2; Diagnostic Code 
5019.  Limitation of flexion of the major arm to 100 degrees 
warrants a 10 percent evaluation under Diagnostic Code 5206 
and limitation of extension of the major arm to 45 degrees 
would warrant a 10 percent rating under Diagnostic Code 5207.  
Impairment of motion in either flexion or extension to this 
degree has not been shown or approximated.  In fact, on the 
examination, the range of motion was described as excellent, 
with normal figures reported.  However, the examiner did 
express the opinion that the elbow could develop significant 
discomfort, which would be the equivalent of limitation of 
motion, repeated activity, and the veteran gave a plausible 
example of such an event.  It would appear that any such 
limitation of motion would be in the noncompensable range, 
and thus Diagnostic Code 5003 can be applied to provide a 
separate 10-percent evaluation for this joint.  See 38 C.F.R. 
§§ 4.45, 4.59; DeLuca, supra.

In sum, the veteran's right knee, right shoulder and right 
elbow can be rated at 10 percent each and combined together 
into a 30-percent evaluation.  Diagnostic Code 5003; 
38 C.F.R. § 4.25.  This exceeds the 20-percent evaluation 
that could be assigned for all arthritis of the joints based 
upon x-ray evidence with occasional exacerbations--even if 
other joints, such as in the hands, were considered.  
Therefore, a 30-percent evaluation is in order for multiple-
joint arthritis involving the lumbar spine, the feet, right 
knee, right shoulder and right elbow with bursitis.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 
4, Diagnostic Codes 5003, 5201, 5206, 5207, 5257, 5260, 5261, 
5271, 5284, 5292, 5293, 5295.


III.  Psychiatric disability

The veteran's service-connected psychiatric disorder is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § Part 4, Code 9405-9411.  During the 
pendency of this appeal, the VA amended the regulations for 
rating mental disorders.  See 61 Fed. Reg. 52,695-702 (1996).  
Since his appeal was pending at the time that the rating 
criteria were changed, he is entitled to have applied 
whichever set provides him with a higher evaluation.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 
Vet. App. 79 (1997).

A 30-percent evaluation is warranted under the former 
criteria when there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10-percent evaluation contemplates criteria 
that are less than that of the 30-percent rating, with 
emotional tension or other evidence of anxiety, productive of 
mild social and industrial impairment.  Diagnostic Code 9405-
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

An examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disease, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Recent VA psychiatric examinations have established that the 
veteran's overall psychiatric picture represents--at best--a 
"moderate" disability, supported by such findings as 
chronic anxiety, depression and a Global Assessment of 
Functioning of 55 to 60.  38 C.F.R. § 4.125 (1998) (which can 
apply even with the former criteria since it addresses the 
DSM-IV--the manual presumably used in the veteran's recent 
evaluation); see also 38 C.F.R. § 4.125 (1996) (which also 
references an earlier version of the American Psychiatric 
Association's DSM, essentially noting that the psychiatric 
nomenclature employed for rating criteria is based upon that 
manual); see generally, Cohen v. Brown, 10 Vet. App. 128 
(1997) (noting the changes in the evaluation criteria and 
that there is an assumption that psychiatric examinations now 
comply with DSM-IV).  The most recent examination found that 
the veteran's social incapacity was mild to moderate, but 
probably moderate.  See 38 C.F.R. § 4.129 (1996) (in 
evaluating impairment resulting from the ratable psychiatric 
disorder, social inadaptability is to be evaluated only as it 
affects industrial adaptability).  Although the veteran 
apparently has little social contact outside his family, he 
apparently remains close to his family; he is also able to 
teach at least part-time at the college level.  Given that 
the findings are not "more than moderate," he is not 
entitled to a higher evaluation under the former Diagnostic 
Code 9405-9411.

Under the current regulations pertaining to the evaluation of 
mental disorders, a 10-percent evaluation is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms are controlled by continuous 
medication.  A 30-percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The veteran has complained of sleep problems, but essentially 
with respect to his service-connected sinusitis, not with 
respect to his service-connected psychiatric disability.  
There is little, if any, evidence of occasional decrease in 
work efficiency due to the psychiatric disability, per se, 
and no evidence of intermittent periods of actual inability 
to perform occupational tasks because of his mental disorder.  
He does have some of the symptoms mentioned in the 30-percent 
criteria, but they do not cause the concomitant impairment 
that is required for that rating.  The veteran, in fact, 
recently admitted that his symptoms are improving.  He is 
apparently functioning satisfactorily teaching part-time at 
the college level and, as noted, remains close with his 
family even if other social contacts are not frequent.  
Therefore, a 30-percent evaluation is not in order under the 
new criteria for the veteran's service-connected psychiatric 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, Part 
4, Diagnostic Code 9405-9411 (1996 and 1998)


IV.  Sinusitis and right septal deviation

The veteran's service-connected sinusitis with right septal 
deviation is rated as being noncompensably disabling under 
Diagnostic Code 6510-6502.  During the pendency of this 
appeal, the VA amended the regulations for rating respiratory 
disabilities.  See 61 Fed. Reg. 46,720-731 (1996) (effective 
October 6, 1996).  Since his appeal was pending at the time 
that the rating criteria were changed, he is entitled to have 
applied whichever set provides him with a higher evaluation.  
Karnas; Dudnick, supra.

Under the former rating criteria a compensable evaluation is 
assigned to this disability when there is a deflection of the 
nasal septum, traumatic only, with marked interference with 
breathing space.  If there are only slight symptoms, a 
noncompensable evaluation is assigned.  Alternatively, under 
the former criteria, if sinusitis is the dominant disability, 
a compensable evaluation is assigned for moderate sinusitis 
with discharge or crusting or scabbing, and infrequent 
headaches.  Diagnostic Codes 6502, 6510.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), infra.

The previously noted septal deviation was not found on x-ray 
at the time of the most recent VA examination.  No diagnosis 
of sinusitis was made at that time (other than by history).  
Nonetheless, the previous findings--although they do not show 
that the septal deviation itself has caused more than slight 
symptoms--do show that sinusitis (which is difficult for the 
Board to distinguish from the symptoms of any rhinitis he may 
have) involves some purulent discharge.  The two recent VA 
examinations failed to show such discharge, but the veteran's 
private medical records do demonstrate that he has had at 
least some nasal discharge and the 1994 VA examination did 
show congestion.  It is unclear whether the veteran's 
recently noted headaches are actually associated with 
sinusitis.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  The 
Board finds, therefore, that the veteran is entitled to the 
benefit of the doubt, i.e. that he at least has some 
headaches--their frequency or severity cannot be objectively 
determined--and that therefore a compensable evaluation is in 
order under the former Diagnostic Code 6510-6502 (1996).

Under the former criteria, a higher rating cannot be assigned 
on the basis of septal deviation.  Diagnostic Code 6502 
(1996).  A higher evaluation for sinusitis can be assigned 
where the condition is severe with frequently incapacitating 
recurrences, severe and frequent headaches and purulent 
discharge or crusting reflecting purulence.  In this case, 
there is no objective evidence that the veteran's recurrent 
sinusitis is this disabling.  He has only been provided the 
benefit of the doubt that his symptoms may be as disabling as 
the 10-percent evaluation provides--there is no objective 
evidence to support a higher rating such as frequently 
incapacitating occurrences.  His headaches have not clearly 
been associated by recent objective medical evidence with 
sinusitis, and the Board is not prepared to determine that or 
to speculate without medical evidence that his reported 
headaches are also frequently incapacitating.

Under the current criteria a 10-percent evaluation is 
appropriate for traumatic deviation of the nasal septum when 
there is a 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Diagnostic 
Code 6502 (1998).  This is the highest evaluation that can be 
obtained for this condition.  The evidence in this case does 
not establish that the veteran's septal deviation is this 
severe, but even if it did, he is already entitled to at 
least a 10-percent evaluation under the former rating 
criteria.

A noncompensable evaluation is provided under the current 
Diagnostic Code 6510 (1998), for sinusitis that is detected 
by x-ray only.  A 10-percent evaluation is available when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  The 30-percent 
evaluation is available when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.

The veteran has provided no objective evidence that he has 
ever had more than perhaps one incapacitating episode of a 
couple of weeks.  It is notable too that he had pneumonia at 
that time in 1994.  Just as with the former criteria, the 
veteran is entitled to the benefit of the doubt, based in 
part upon his testimony of frequent/constant symptoms, that 
he has had at least three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  The benefit-of-the-doubt 
rule can thus provide him with a 10-percent evaluation under 
the current rating criteria for sinusitis, but cannot be 
extended to "bootstrap" him even further.  Since there is 
doubt as to whether a 10-percent evaluation should be 
assigned, versus the noncompensable evaluation (since little 
objective evidence supports the veteran's assertion of ten 
months of symptoms per year) he is afforded the 10-percent 
evaluation under 38 C.F.R. § 4.7.  This cannot be extended to 
provide a 30-percent evaluation since the evidence is in at 
best in equipoise that a 10-percent evaluation is in order.

The Board also notes that a separate evaluations are not 
appropriate for sinusitis and the septal deviation since--
aside from the fact that the septal deviation has not 
recently been demonstrated, even radiologically--the 
headaches and interference with breathing are contemplated in 
the rating provided for sinusitis in this case.  Providing an 
additional separate rating would produce overlap in 
compensation of symptoms and would violate the rule against 
"pyramiding," i.e. compensation of the same manifestations 
under more than one diagnostic code, even though the 
diagnostic codes in question are not covered by 38 C.F.R. 
§ 4.96 (1996 and 1998), pertaining to the availability of 
only one evaluation for a predominant respiratory disability.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); cf. Brady v. Brown, 4 Vet. App. 203 (1993).  For the 
reasons explained supra, a 10-percent evaluation is assigned 
to the veteran's service-connected sinusitis with right 
septal deviation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ Part 4, Diagnostic Code 6510-6502 (1996 and 1998).

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect they may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that any of the 
disabilities at issue have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  To the contrary, the veteran 
has reportedly been teaching college level classes at least 
on a part-time basis.  While there is some evidence of 
hospitalization, it is apparent that this has been for 
nonservice-connected problems.  The criteria for evaluations 
greater than those assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.

To the extent that certain claims have been allowed, the 
benefit of the doubt was resolved in the veteran's favor.  
With respect to the other determinations, or in not providing 
a higher evaluation than awarded for any of the disabilities 
herein respectively, the evidence is not so evenly balanced 
so as to raise doubt as to any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to a 30-percent disability evaluation for 
multiple-joint arthritis involving the lumbar spine, the 
feet, right knee, right shoulder and right elbow with 
bursitis, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a disability evaluation greater than 10 
percent for a psychiatric disability is denied.

Entitlement to a 10-percent disability evaluation for 
sinusitis, with right septal deviation, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

